In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 25, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleged that she was injured as she attempted to pry apart two shopping carts stacked in a corral, while she was looking for a cart which contained S-type hooks. The shopping carts were provided by the defendant, who owned and maintained them for the convenience of its customers.
Contrary to the plaintiffs contention, the defendant established a prima facie showing of its entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320; see generally Gordon v American Museum of Natural History, 67 NY2d 836; Oliveri v Oliveri, 251 AD2d 561). The burden then *724shifted to the plaintiff to submit evidence in admissible form sufficient to raise a triable issue of fact. The plaintiff failed to meet this burden because her opposition consisted only of her counsel’s bare affirmation (see Cataldo v Waldbaum, 244 AD2d 446, 447; Stahl v Stralberg, 287 AD2d 613; Hoffman v Eastern Long Is. Transp. Enter., 266 AD2d 509; see generally Zuckerman v City of New York, 49 NY2d 557). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Florio, J.P., Smith, Krausman and Townes, JJ., concur.